Citation Nr: 0800923	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  97-00 673	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial rating for seborrheic 
dermatitis, tinea pedis, and tinea cruris, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision of the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  After the Board 
denied the claims in June 2006, the veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The parties submitted a Joint Motion to 
Remand in August 2007 and the Court issued an Order which 
incorporated the Joint Motion and vacated the Board's June 
2006 decision and remanded the claims to the Board.

The veteran submitted additional evidence in November 2007, 
with a waiver of his right to have that evidence reviewed by 
the agency of original jurisdiction prior to the Board's 
review.  Therefore, appellate review may continue.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, but 
the evidence as to whether the veteran experienced stressors 
meeting the criteria established by VA regulation is in 
equipoise.

2.  The veteran's private, treating providers have linked his 
diagnosis of PTSD to incidents the veteran reported in 
service, one of which is confirmed, while others are not 
confirmed, but are consistent with what is known about the 
veteran's service.

3.  The evidence as to whether a medical diagnosis of PTSD 
has been established is essentially in equipoise.    

4.  The evidence warrants a finding that, from 1991 through 
August 18, 2002, the veteran's service-connected skin 
disorder, which includes seborrheic dermatitis, tinea pedis, 
and tinea cruris, affected, at various times, his face, 
hands, ears, back, truck, axillae, groin, legs, feet, and 
toenails, warranting a finding that an exposed area or an 
extensive area was affected, until August 2002, when the 
affected areas were limited to scattered patches of tinea 
versicolor lesions, so that the affected areas were not 
exposed or extensive, and did not thereafter affect more than 
three (3) percent of the veteran's body or require therapy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306, 4.125 (2007); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(prior to November 7, 1996)).  

2.  The criteria for an initial compensable, 10 percent, 
evaluation for seborrheic dermatitis, tinea pedis, and tinea 
cruris, are met through August 18, 2002, but are not met from 
that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 
7806, 7899 (2007); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7813 (1991, as in effect prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred PTSD as a result of 
stressors he experienced while stationed in Vietnam.  He also 
contends that his service-connected skin disability should be 
compensable.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the 
decision below is favorable to the claim of entitlement to 
service connection for PTSD, further discussion of the duty 
to assist and notify a claimant is not required.  However, 
discussion of these duties as to the claim for an increased 
initial evaluation for skin disability is required.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  VA has fulfilled its duty to assist in this case.  
The veteran's service medical records, VA treatment records, 
Social Security Administration records, and VA examination 
reports were procured and associated with his claims folder.  
VA has no notice of outstanding records and the record 
contains sufficient competent medical evidence to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

VA's duties to notify and assist the veteran have been met, 
and proceeding to render an appellate decision at this time 
does not result in any prejudice to the veteran.

1.  Claim for service connection for PTSD

Applicable law and regulations

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  PTSD is not defined by statute or 
regulation as a "chronic" disease for which service 
connection may be presumed, so no presumption of service 
connection applied to the claim at issue in this decision.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

The Board notes that, during the 15 years of the pendency of 
this claim, the governing regulation, 38 C.F.R. § 3.304(f) 
was amended, effective March 7, 1997.  64 Fed. Reg. 32,807-
32808 (1999).  Notably, the former and revised criteria for 
establishing service connection for PTSD were substantially 
the same.  However, the revision incorporated the standards 
for defining a stressor as described in the DSM-IV, as well 
as bring the regulation into conformity with the governing 
statute, 38 U.S.C.A. § 1154(b), which relaxes certain 
evidentiary requirements for PTSD claimants who have combat-
related stressors. 

At the time the veteran submitted his claim in 1991, the 
version of the DSM in use defined a "stressor" as an 
occurrence "of sufficient gravity to evoke symptoms in 
almost anyone."  However, the term "stressor," as used in 
DSM-IV, and therefore, as applicable under VA regulations, is 
not a reference to general stresses.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  DSM-IV, which VA adopted 
in amending 38 C.F.R. §§ 4.125 and 4.126, specifies that a 
diagnosis of PTSD may be associated with "an event or events 
that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of self or others, and 
the person's response involved intense fear, helplessness, or 
horror."  DSM-IV at 309.81 (defining PTSD); see 61 Fed. Reg. 
52,695-52,702 (1996).  

Factual background and analysis

The veteran's DD 214, Report of Transfer or Discharge, and 
other service administrative records, confirm that he served 
in the Republic of Vietnam.  His military occupational 
specialties were listed as supply handler and duty soldier.  
The records disclose no indication of combat awards, 
citations, or medals given for combat.  Therefore, his 
testimony and statements alone does not establish the 
occurrence of his claimed in-service stressors.

A review of the veteran's medical history shows treatment by 
VA clinical February 1991 for difficulty sleeping and 
nervousness.  The provisional diagnosis was to rule out PTSD, 
and he was referred to a PTSD clinic.  No follow-up was 
reported.

Private clinical records from March 1994 and May 1994 reveal 
the veteran's complaints of flashbacks of Vietnam, insomnia, 
nightmares of war events, and an inability to watch 
television programs concerning war.  Diagnoses o f possible 
PTSD and PTSD were assigned.  A psychiatrist commented that 
the veteran's emotional condition was related to time served 
in Vietnam, but neither provider related the assigned 
diagnosis to a specific stressor or stressors.  The report of 
a September 1994 psychiatric examination indicated that the 
diagnostic choices were PTSD versus major depressive 
disorder.

In a 1991 statement, the veteran reported that he served in 
Cam Rahn Bay and Da Nang.  He stated he was assigned to the 
96th Quartermaster and the 221st Quartermaster, Co. B.  He 
stated that he delivered supplies as a truck driver.  In a 
May 1995 statement, the veteran further stated that he went 
to different combat zones to give support and supplies to 
soldiers.  He reported that while driving the trucks they 
were constantly attacked, and that others were wounded, and 
killed from both sides, but he did not remember their names.

In December 1995, for purposes of a Social Security 
Disability evaluation, a physician stated that medical 
evidence showed the veteran suffered from PTSD and major 
depression.

At a July 1996 VA PTSD examination by a Board of 
psychiatrists, it was indicated that the veteran did not 
describe in detail any situation or stressor.  The veteran 
complained of sleep disturbance, memories of Vietnam service, 
anxiety, and depression.  The diagnosis was dysthymia.  It 
was opined that the veteran had no symptomatology or 
stressors that warranted a PTSD diagnosis.  An August 1999 VA 
PTSD examination also resulted in assignment of a diagnosis 
of dysthymia.  The report indicated that, based on the 
veteran's record, history, and evaluations, he did not 
fulfill the criteria for PTSD.

At a May 1997 personal hearing at the RO, a private physician 
testified that he did not agree with assignment of a 
diagnosis of dysthymia, and that the veteran's symptoms were 
due to Vietnam service.  It was stated that the veteran had 
reported being under fire while in Vietnam, and that a friend 
was killed.

Received in July and September 2002 were statements from a 
private psychiatrist dated August 1997 through March 2002.  
These statements were limited to information indicating that 
the veteran had been treated for PTSD and major depression.

In statements received in September 2002, the veteran 
indicated that when he arrived in Vietnam in August 1966, he 
passed soldiers with many broken legs.  He stated that during 
transport from Da Nang, his plane was hit with a projectile, 
but the plane was able to continue flying.  He reported that 
in March 1967 a comrade did not return, and that one night a 
mortar round crossed his camp.

In a May 2004 response to a PTSD questionnaire, the veteran 
reported an April 1967 incident where the plane in which he 
was riding was hit with two "shots" which caused him panic, 
depression, and stress.  He stated that in December 1966 a 
soldier was killed while guarding the company at night.  He 
stated he was unable to forget that incident.

In November 2004, a VA PTSD examination was performed by a 
board of two examiners.  The report states that the examiners 
reviewed the veteran's claims folder and electronic medical 
records.  Regarding the veteran's military history, it was 
reported that the veteran was never in a combat situation 
while in Vietnam.  The veteran reported hat he delivered 
supplies and that convoys were attacked on several occasions 
by the enemy.  He also stated that a fellow soldier died 
while performing patrol duties and that the veteran was not 
present at the incident.  He reportedly saw the soldier's 
body afterward.  An incident where a plane the veteran was 
riding in was hit by a projectile was reported. 

The examiners concluded that the veteran did not meet the 
DSM-IV criteria to establish a diagnosis of PTSD.  It was 
stated that the veteran was unable to specify and describe a 
traumatic event or incident in service.  The situations that 
were described were unpleasant but not traumatic.  There was 
no report of feelings of intense fear, helplessness, or 
horror at experiencing the events, nor was there avoidance of 
stimuli associated with trauma, intrusive and persistent 
memories of Vietnam, or distressing thoughts.  It was 
indicated that that the examiners were unable to identify 
signs and symptoms of PTSD, and a definite stressor.  They 
were unable to establish a link between the stressors and the 
signs and symptoms of the disorder.  The diagnosis was major 
depressive disorder, recurrent, without psychotic features. 

In a June 2005 response to an information request, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
the veteran's occupational specialty and unit assignments 
while in Vietnam to provide personnel and equipment support 
was confirmed.  It was indicated that the soldier identified 
by the veteran as having been killed in Vietnam had died, but 
the death was the result of injury received from a vehicle 
crash rather than as a result of enemy action.  USASCRUR 
reported that they were unable to verify convoy attacks 
reported by the veteran without further information, but 
noted that convoys on main supply routes were subject to 
enemy attacks.  

USASCRUR also indicated that the veteran's statements that he 
saw many dead and wounded soldiers, along with the report 
that a plane in which he was a passenger was hit by 
projectiles, were not verifiable without specific details, 
which could be researched within a one-week date range.  
USASCRUR also noted that the veteran's unit detailed six 
members to assist the Graves Registration Unit.  Although it 
seems clear from the record as a whole that the veteran did 
not work in the Graves Registration Unit, the information 
provided by USASCRUR is not inconsistent with the veteran's 
statements.

In a September 2005 addendum, a VA psychiatric examiner 
commented that review of the USASCRUR report, and 
verification of the death of the soldier the veteran reported 
was killed, did not change the previous diagnosis in that the 
symptoms presented and the associated behavior did not 
fulfill the diagnostic criteria for PTSD.

In November 2007, a private physician, C.O.P.C., M.D., stated 
that he had reviewed the veteran's claims file, including 
service records.  He noted that the veteran did have a 
tendency to over-report his symptoms, but opined that, 
nevertheless, the veteran did have PTSD.  He opined that that 
three of the stressors reported by the veteran did meet the 
DSM-IV criteria, and that the veteran's symptoms did meet the 
criteria for a diagnosis of PTSD, and that the veteran's 
diagnosis of PTSD was "a direct result of being in Vietnam 
at war."  In addition, C.R., Ph.D., stated that she reviewed 
the veteran's entire VA claims file, the transcript of the 
personal hea4ing conducted in May 1997, among other evidence.  
She concluded that the November 2007 opinion provided by 
C.O.P.C., M.D., was the most comprehensive analysis of 
record.  CR also noted that, as C.O.P.C., M.D., had treated 
the veteran for many years and was in the best position to 
understand the veteran's actual functioning and make 
observations, his opinion was the most persuasive opinion of 
record.  

The Board notes that it is no longer necessary that the 
stressor be "outside the range of usual human experience" 
and be "markedly distressing to anyone," as required by the 
prior versions of the DSM, DSM-III and DSM-III-R.  DSM-IV 
requires that a person have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and "the person's 
response [must have] involved fear, helplessness, or 
horror."  

In this case, there is a VA opinion (November 2005 addendum) 
that seeing the dead body of a fellow soldier killed while on 
duty could not be a stressor, and a private opinion that the 
incident could be a stressor as defined in the DSM.  The 
Board finds credible the veteran's account that seeing this 
soldier's body was an event that involved death, even though 
the veteran himself was not threatened with death at the time 
he saw the body, could have been experienced with horror by 
the veteran.  Since the medical evidence is in equipoise as 
to whether the sight of a dead body of an individual one 
knows, under the circumstances of a vehicular accident, could 
constitute a stressor within the definition of the DSM-IV, 
this issue is resolved in the veteran's favor.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  It is important to note at 
the outset of this discussion that the veteran's claims which 
result in this appeal were submitted in 1991.  The claim for 
service connection for PTSD has been under development for 
more than 10 years.  The Board therefore finds that, to the 
extent that information is missing from the file which might 
corroborate the veteran's statements and testimony, any doubt 
as to the veteran's credibility should be resolved in the 
veteran's favor rather than continuing to Remand the claim. 

In this regard, the Board assumes that, if the RO had 
obtained additional service records, such as administrative 
records or personnel evaluations, those records might have 
corroborated the veteran's statements that he participated in 
supply missions or convoys beyond the camp boundaries, during 
which he could have been exposed to enemy fire.  

The Board also assumes that, if the RO had obtained the 
complete unit records, rather that the summary of information 
as provided by USASCRUR, the unit records might have shown 
the number of convoys sent out by the unit or its higher 
headquarters and the percentage of convoys which reported 
coming under fire.  In summary, given the fact that the 
veteran's claim was submitted more than 15 years ago, the 
Board is reluctant to Remand the claim for further 
development if even one stressor is verified.  As discussed 
above, the Board finds that the evidence is at least in 
equipoise to warrant a finding that a stressor has been 
verified.  

Several of the private PTSD diagnoses are offered by one 
examiner, and most of the private medical statements which 
assign a diagnosis of PTSD do not include any information on 
stressors reported by the veteran.  However, the November 
2007 opinion rendered by C.O.P.C., M.D., includes both a 
diagnosis of PTSD, a description of each of the criteria for 
a diagnosis of PTSD met in the veteran's case, and a 
description of the incidents which the physician concluded 
were stressors to which the veteran's PTSD was linked.  

Although the VA opinions of record are unfavorable to the 
veteran, the veteran has provided favorable statements from 
several private providers, including the testimony of a 
provider at the 1997 personal hearing.  Because the private 
opinions were submitted by several private providers, and at 
least two opinions include a statement that the opinion was 
rendered in light of the evidence in the entire claims file, 
the Board finds that the private medical evidence as a whole 
is at least as persuasive as the VA opinions of record.  
Since the evidence is in equipoise, the Board resolves the 
reasonable doubt in the veteran's favor.

Having found that there is at least one verified stressor, 
and that the medical evidence as to whether there is a clear 
diagnosis of PTSD which accorded with the criteria of DSM-IV, 
the Board finds that service connection for PTSD is 
warranted.  

2.  Claim for increased (compensable) initial evaluation for 
skin disability

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.

The Board further notes that the regulations for the 
evaluation of skin disabilities were revised during the 
pendency of this appeal, effective on August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002).  Where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  When an applicable provision is amended 
while a claim for an increased rating under that provision is 
pending, if the change is more favorable to the veteran than 
the prior version of the provision, that provision should be 
applied to rate the disability for periods from and after the 
effective date of the regulatory change.  However, the prior 
version must be used to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000.

At the time of the grant of service connection, the veteran's 
disability due to seborrheic dermatitis, tinea pedis, and 
tinea cruris was rated under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7806, used to evaluated eczema, and DC 7899, used 
to evaluate skin disorders not otherwise listed in the rating 
schedule.  As noted above, the regulations for the evaluation 
of skin disabilities were revised effective on August 30, 
2002.

Under the "old" DC 7806, as in effect prior to August 30, 
2002, a zero percent rating was warranted with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating was assigned with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating required 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
symptoms.

Under the revised version of Diagnostic Code 7806, effective 
from August 30, 2002, a 10 percent rating requires 
involvement of at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period. 

Factual background and analysis

A February 1991 VA outpatient clinical record reflects that 
the veteran complained of itching skin.  There were 
"multiple" vesicular lesions on the back, thorax, and legs.  
A possible diagnosis of neurodermatitis was assigned.  
Further examination disclosed tinea cruris.  Systemic 
antifungal therapy was ordered.  This evidence meets the 
criteria for a 10 percent evaluation under the criteria in 
effect in 1991, since the evidence of a skin disorder 
affected such widely-scattered areas as the back, thorax, 
legs, and groin, and was of sufficient severity to warrant a 
possible diagnosis of neurodermatitis.  In addition, oral as 
well as topical antifungal therapy was required.  In light of 
each of these factors, the Board finds that the criteria for 
a 10 percent evaluation were met when the veteran submitted 
his claim for service connection for a skin disorder in early 
1991, even though the actual percentage of affected skin was 
not stated in numerical terms.

An August 1994 private clinical note reflects that the 
veteran reported tinea corporis, for which he required 
frequent treatment, beginning in 1967.  There were 
generalized erythematous macules, also described by the 
examiner as scales, with generalized areas of excoriation due 
to scratching.  The assigned diagnosis was generalized, 
treatment-recalcitrant tinea corporals.  September 1994 
private clinical notes again reflect continued assignment of 
a diagnosis of generalized, treatment-recalcitrant tinea 
corporals.  Although there was no description of the extent 
of the lesions of the areas affected by the lesions, the fact 
that the tinea corporis was described as generalized tends to 
support a finding that the areas affected were extensive 
enough to continue a 10 percent evaluation.

However, the report of a November 1994 skin examination for 
Social Security Administration disability benefits purposes 
discloses that the veteran had a rash in the left axilla and 
in the inguinal area.  The rash was described as consisting 
of round and archiform patches with active borders and a 
clear center.  The nail of the left big toe was discolored.  
The examiner stated that no other signs of skin disease were 
present.  The assigned diagnoses were tinea corporis and 
onychomicosis.  The examiner further opined that the skin 
disorders could be cured with adequate treatment.  The Board 
notes that, at this examination, the rash areas were limited 
to the left underarm and the inguinal area, but there is no 
description of the extent of the affected area in the groin.  

The veteran was afforded VA examination in April 1996.  The 
report of that examination notes the veteran's complaint of 
hair loss since age 24.  The veteran reported a history of a 
rash on the hands, groin, feet, and nails.  There were 
erythematous scaly patches on the upper back, axillae, face, 
and ears.  There was scaling on the feet with early 
dystrophic changes of the left toenails.  The assigned 
diagnoses were androgenetic alopecia, seborrheic dermatitis, 
tinea pedis, tinea manuum, and tinea ungium.  The examiner 
did not state the extent of the affected area on any part of 
the body.  The examiner did not describe the extent of the 
affected areas on the face, groin, or back, for example.  
While the ears and the axillae are limited areas, the face, 
groin, and back are larger areas.  In the absence of a more 
specific description of each affected area, the fact that the 
affected areas include the back, both underarms, the face, 
both ears, the hands, the feet, and the groin, any reasonable 
doubt as to whether the size of all the areas together would 
be "extensive" must be resolved in the veteran's favor.  As 
such, this evidence merits continuation of a 10 percent 
evaluation.  

A VA clinical record dated in February 2001 reflects that the 
veteran had an erythematous scaly patch on the left hand at 
the first interdigital space on the palmar aspect.  The 
veteran was advised to use lotrisone cream topically on his 
hand and also on the groin.  A May 2001 medications list 
reflects that the veteran continued to use topical ointments 
and creams to the hands and groin.  In December 2001, the 
veteran's topical medication was reduced to one type of 
cream; in March 2002, no topical ointment is included in the 
medications list.  However, the actual extent of the affected 
areas is not described.  Therefore, although the implication 
is that the areas affected by the skin disorder at this time 
were limited, the evidence against continuation of the 10 
percent evaluation is equivocal, and the evidence that there 
was no longer any active disease on an exposed area is also 
equivocal, so the 10 percent evaluation should be continued.  

At the time of clinical treatment on August 18, 2002, the 
veteran's skin disorder was described as consisting of 
occasional tinea versicolor spots, which apparently did not 
require treatment.  This description establishes that the 
veteran's skin disorder was limited to a small area, and 
establishes that there was no active disease on exposed 
areas, and did not include manifestations which were visible 
or disfiguring.  As of this treatment date, the evidence 
warrants only a noncompensable evaluation under the "old" 
criteria, the only criteria then applicable (since the 
revised version of the regulation was not effective until 
August 30, 2002).

The veteran was again afforded VA examination in November 
2004.  At that time, the veteran complained of progressive 
hair loss since service, and itching.  A physical examination 
revealed male-pattern hair loss on the scalp.  The diagnosis 
was androgenetic alopecia.  It was noted by the examiner that 
the veteran's hair loss was not related to Agent Orange 
exposure.  Service connection has not been granted for 
androgenetic alopecia.  

The veteran also had scaling on the soles of the feet 
bilaterally and on the palms.  There was an archiform 
erythematous patch on the inguinal area and the right side of 
the trunk.  The examiner estimated that 3 percent of the body 
was affected.  The examiner opined that the veteran's skin 
disorder did not affect his employability or affect his 
ability to perform normal daily activities.  The assigned 
diagnoses were androgenetic alopecia, seborrheic dermatitis, 
tinea pedis, tinea manuum, and tinea ungium.  Since the 
examiner specifically noted that the affected area 
constituted about 3 percent of the veteran's body, the Board 
finds that this evidence is unfavorable to a compensable 
evaluation, under the old version of the regulations, which 
requires that the affected areas be "extensive."  Even 
though the palms of the hands are an exposed area, the area 
was apparently quite small, since, even when considered with 
all other affected areas, the total affected area was less 
than three percent of the veteran's body.  No excoriation or 
other visible effect of the disease other than scaling was 
noted.  The Board finds that this description does not meet 
the criterion for exudation or itching of an exposed area, 
and the described "scaling" is not of such severity as to 
meet the criterion for exfoliation for a 10 percent 
evaluation under the "old" version of the regulations.  The 
evidence establishes that the veteran does not meet any 
criterion for a 10 percent evaluation under the new 
regulations, which requires that the affected area be 5 
percent of the body or greater, or treated with 
corticosteroids.  

Additional evidence and argument submitted in November 2007 
does not indicate that the veteran's skin disability has 
increased in severity since 2004 or that additional treatment 
has been required.  Thus, the Board finds that the veteran 
does not have current symptoms of skin disability which meet 
the requirements for a compensable evaluation, but the skin 
disability was compensable prior to August 18, 2002.  
Fenderson, supra.  The claim is granted to that extent only.  
The preponderance of the evidence is against a compensable 
evaluation from August 18, 2002.  Id.  As the evidence is not 
in equipoise to warrant a compensable evaluation from that 
date, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim for a 
compensable evaluation is granted prior to, but not from, 
August 18, 2002.  
 


ORDER

Service connection for PTSD is granted.

The appeal for an initial compensable, 10 percent, evaluation 
for seborrheic dermatitis, tinea pedis, and tinea cruris, 
through August 18, 2002, subject to law and regulations 
governing the effective date of an award of monetary 
compensation, but an evaluation in excess of noncompensable 
is not warranted from August 18, 2002; the appeal is granted 
to this extent only.





_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


